Citation Nr: 0839858	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-02 687	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for left iliotibial band 
syndrome/tendonitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from October 11, 2005, to 
December 5, 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in pertinent part, denied service connection for left 
iliotibial band syndrome/tendonitis.  In July 2008, the Board 
remanded this matter in order for the veteran to be scheduled 
for a videoconference hearing at the RO before a Veterans Law 
Judge.


FINDINGS OF FACT

On September 26, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 26, 2008, prior to the promulgation of a 
decision in the appeal, the Board received a written 
statement from the veteran requesting that his appeal be 
cancelled.  He reported he had no means to go to San Antonio 
for the videoconference hearing, and had thought the hearing 
would be in Corpus Christi.  The Board notes that VA does not 
conduct such hearings in Corpus Christi.  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
veteran or by his authorized representative.  38 C.F.R. § 
20.204 (2008).

Based on the statement (on VA Form 21-4138) received from the 
veteran in September 2008, the Board concludes that the 
veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is hereby 
dismissed.


ORDER

The appeal is dismissed.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


